Detailed Action
Summary
1. This office action is in response to the amendment filed on January 04, 2021. 
Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
3. Applicant has filed terminal disclaimer. Claims 1-15 are allowable over ODP rejection since the terminal disclaimer filed on 01/04/2021 is approved. 
Drawings
4. The drawings submitted on May 08, 2020 are acceptable.
5. Claims 1-20 are pending and has been examined.
Allowable subject matter
6. Claims 1-2, 6-8 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the tracking voltage generator comprising: a flipped gate transistor; a first transistor, the first transistor having a first leakage current, wherein the first transistor is coupled with the flipped gate transistor in an arrangement wherein a difference between a gate-source voltage (Vgs) of the flipped gate transistor and the first transistor is approximately equal to a bandgap voltage of a semiconductor material from which the tracking voltage generator is formed; an output node configured to output a tracking voltage, the tracking voltage having a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node, the second transistor having a second leakage current; an amplifier configured to receive the tracking voltage and to output an amplified signal; a control transistor configured to receive the amplified signal and to conduct a reference current therethrough; and a control resistor connected in series with the control transistor, the current reference thereby being configured so that a temperature dependency of the tracking voltage is substantially equal to a temperature dependency of a resistance of the control resistor, thereby maintaining the reference current at a constant value."
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control resistor; a tracking voltage generator including: a first current source configured to supply a first current; a first transistor configured to receive the first current and have a first size and a flipped gate; a second current source and configured to provide a second current; and a second transistor configured to receive the second current and have a second size; 3Application No.: 16/870,382Docket No.: T5057-1053UB wherein the tracking voltage generator is configured to provide, at an output node, a tracking voltage having a first temperature dependency over a temperature range based on a ratio of the second size to the first size; a third transistor coupled between the output node and ground, the third transistor having a grounded gate configuration and further being configured so that a voltage drop across the third transistor is substantially similar to a voltage drop across the second transistor which compensates for an effect on the tracking voltage; and an amplifier circuit configured to receive the tracking voltage and maintain a first voltage at a first terminal of the control resistor, the first voltage being substantially equal to the tracking voltage; and wherein the current reference thereby is configured to maintain a reference current through the control resistor at a constant value over the temperature range.”
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a tracking voltage generator including: a first transistor having a first size and a flipped gate; and a second transistor having a second size; wherein the tracking voltage generator is configured to provide, at an output node, a tracking voltage having a first temperature dependency over a temperature range based on a ratio of the second size to the first size; a boxing circuit configured to reduce a head-room penalty, the head-room penalty being a difference between a source voltage of the current reference and the tracking voltage; and a third transistor coupled between the output node and ground, the third transistor having a grounded gate configuration and further being configured so that a voltage drop across the third transistor is substantially similar to a voltage drop across the second transistor which compensates for an effect on the tracking voltage; and an amplifier circuit configured to receive the tracking voltage and maintain a first voltage at a first terminal of the control resistor, the first voltage being substantially equal to the tracking voltage; and wherein the current reference thereby is configured to maintain a reference current through the control resistor at a constant value over the temperature range.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7,  claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 9-13, claims 9-13 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 15-20, claims 15-20 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone 
/SISAY G TIKU/
Examiner, Art Unit 2839


	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839